EXHIBIT 10.19

 

FIRST AMENDMENT

TO THE

ZIONS BANCORPORATION

PAYSHELTER 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN

 

This First Amendment to the Zions Bancorporation Payshelter 401(k) and Employee
Stock Ownership Plan (the “Plan”) is made and entered into this 20th day of
November, 2003, by the Zions Bancorporation Benefits Committee for and on behalf
of Zions Bancorporation, hereinafter referred to as the “Employer.”

 

W I T N E S S E T H:

 

WHEREAS, the Employer has heretofore entered into the Plan, which Plan has been
amended and restated in its entirety effective for the Plan Year commencing on
January 1, 2003, and for all plan years thereafter, and

 

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part, and

 

WHEREAS, the Zions Bancorporation Benefits Committee, for and on behalf of the
Employer, now desires to amend the Plan to clarify the circumstances under which
an employee is entitled to receive an allocation of employer non-elective
contributions and further to clarify how vesting service will be credited under
the Plan, including vesting service based on prior service of an employee with a
company acquired by the Employer,

 

NOW THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained, the Zions Bancorporation Benefits Committee amends the Plan as
follows (changes are noted in bold italics):

 

  1. Section 3.10 is amended to read as follows:

 

3.10 “Year of Vesting Service” shall mean:

 

  (a) for Plan Years commencing prior to January 1, 2002, a Vesting Computation
Period during which an Employee has completed at least one (1) Hour of Service.
For Plan Years commencing on or after January 1, 2002, “Year of Vesting Service”
shall mean a Vesting Computation Period during which an Employee has completed
at least one thousand (1000) Hours of Service. Subject to Section 11.05 a
Participant’s Years of Vesting Service shall be determined based on all Vesting
Computation Periods containing or beginning after his Employment Commencement
Date or Re- employment Commencement Date, provided that service prior to the
date an Employee has attained Age 18 shall not be taken into



--------------------------------------------------------------------------------

 

account. Any individual who was a Leased Employee and who subsequently becomes
an Eligible Employee shall be credited with all Years of Service as a Leased
Employee for purposes of determining Years of Vesting Service.

 

  (b) with respect to a Merged Employee for Plan Years commencing prior to the
Merger Date, a calendar year during which the Merged Employee has completed at
least one (1) hour of service for the Merged Employer. For Plan Years commencing
on or after the Merger Date, “Year of Vesting Service” shall mean a Vesting
Computation Period during which the Merged Employee completes at least one
thousand (1000) Hours of Service. All creditable Years of Vesting Service
determined under the above rules for a Merged Employee shall be credited under
this Plan as of the Merged Employee’s Employment Commencement Date. For purposes
of this Section 3.10:

 

  (1) “Merged Employee” shall mean an Employee who immediately prior to his
Employment Commencement Date, was employed by a Merged Employer.

 

  (2) “Merged Employer” shall mean an entity which was acquired by (whether as a
stock or asset acquisition) or merged into the Plan Sponsor or another Employer
who has adopted this Plan.

 

  (3) “Merger Date” shall mean the date designated in any agreement or contract
of merger, sale or acquisition as the date on which the acquisition of the
Merged Employer by the Plan Sponsor or Employer is considered complete.

 

  2. Section 6.02(c) is amended to read as follows:

 

  (c)

Employer Non-Elective Contributions made pursuant to Section 5.07 shall be
allocated on each Annual Valuation Date to each Participant’s Account who
satisfies the requirements of Section 6.04(b). The Employer’s Non-Elective
Contribution shall be credited to the Accounts of eligible Participants in an
amount equal to that percentage of each annual Employer Non-Elective
Contribution to this Plan which is in the same proportion that each
Participant’s Annual Compensation for the Plan Year for which the Employer makes
the Non-Elective Contribution bears to the total Annual Compensation of all
Participants for the Plan Year. For purposes of this Section 6.02(c) only
Compensation paid to the Employee from and after the date applicable to the
Participant as provided in sub-section 6.04(c) shall be taken into account. At
the

 

2



--------------------------------------------------------------------------------

 

time the Employer makes its Non-Elective Contribution the Employer shall
designate to the Administrator the Plan Year for which the Non-Elective
Contribution shall be deemed to have been made (which may be the current Plan
Year or the immediately prior Plan Year, as the Employer deems appropriate). If
the Employer makes no designation, the Employer’s Non-Elective Contribution
shall be deemed to have been made for the Plan Year which begins concurrent with
or within the taxable year of the Employer for which the Employer claims a
deduction under Code §404.

 

  3. Section 6.04(b) is amended and a new sub-section (c) is added to Section
6.04 to read as follows:

 

  (b) Except as otherwise provided in this Section 6.04, the Administrator shall
determine allocations of Employer Non-Elective Contributions on the basis of the
Plan Year. In allocating Employer Non-Elective Contributions to a Participant’s
Account, the Administrator shall take into account only Compensation paid the
Employee from and after the date applicable to the Participant as provided in
sub-section (c) below. For any Plan Year Employer Non-Elective Contributions
shall be allocated only to Accounts of Participants who complete at least one
thousand (1000) Hours of Service during the Plan Year and who are employed by
the Employer on the last day of the Plan Year. The rules set forth in subsection
(c) below shall also apply in determining when the Participant is eligible to
receive an Employer Non-elective Contribution.

 

  (c) If an Employee becomes a Participant in the Plan prior to the first
anniversary of his Employment Commencement Date, he shall not receive an
allocation of Employer Non-Elective Contributions (regardless of the number of
his Hours of Service or the amount of his Elective Deferrals) for any period
prior to the earlier of January 1 or July 1 following the first anniversary of
his Employment Commencement Date. From and after the applicable date the
Participant shall be entitled to an allocation of Employer Non-Elective
Contributions for the Plan Year, without regard to whether the Participant has
been continuously employed from his Employment Commencement Date, provided the
Participant first satisfies the Hours of Service and employment requirements of
sub-section (b) above.

 

4. This Amendment shall be effective January 1, 2003, and for all Plan Years
commencing thereafter, and shall apply to all employees employed by the Employer
on or after that date and to all participants who have an account balance in the
Plan on or after that date.

 

3



--------------------------------------------------------------------------------

  5. In all other respects the Plan is ratified and approved.

 

IN WITNESS WHEREOF, the Zions Bancorporation Benefits Committee has caused this
Amendment to the Plan to be duly executed as of the date and year first above
written.

 

Zions Bancorporation Benefits Committee

By:

 

/s/ Merrill Wall

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

4